     Case 3:20-cv-00528-CRS Document 12 Filed 07/26/21 Page 1 of 3 PageID #: 43




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

COREY MONTEL FLORENCE                                                                PLAINTIFF

v.                                                    CIVIL ACTION NO. 3:20-CV-P528-CRS

COMMONWEALTH OF KENTUCKY                                                           DEFENDANT


                                  MEMORANDUM OPINION

         Plaintiff Corey Montel Florence, an inmate at the Louisville Metro Department of

Corrections (LMDC), filed a pro se complaint pursuant to 42 U.S.C. § 1983. By prior

Memorandum and Order (DN 8), the Court conducted an initial review of the complaint pursuant

to 28 U.S.C. § 1915A and dismissed Plaintiff’s claims against the Commonwealth of Kentucky,

the only named Defendant, for failure to state a claim upon which relief may be granted and for

seeking damages from a defendant immune from such relief. Before dismissing the action

entirely, the Court gave Plaintiff an opportunity to file an amended complaint to sue any persons

he claims violated his constitutional rights and to describe the facts surrounding how each

individual allegedly violated his rights.

         Plaintiff filed an amended complaint (DN 9), which is now before the Court for initial

screening pursuant to § 1915A; McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons stated

herein, the Court will dismiss the action.

                                                 I.

         Plaintiff is an inmate at the Louisville Metro Department of Corrections. In the amended

complaint, he names Judge Susan Gibson as the only Defendant. The Court takes judicial notice

that Gibson is a Jefferson County Circuit Court Judge.
  Case 3:20-cv-00528-CRS Document 12 Filed 07/26/21 Page 2 of 3 PageID #: 44




        Plaintiff states that since March 2020 he has been placed “in the phone restriction dorm

by Judge Susan Gibson.” He states that he has not spoken to his family or been given envelopes

to write them. He also states that he is being housed with someone with COVID-19 and that he

still has not been tested for it. As relief, he seeks monetary damages (DN 11).

                                                   II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be

held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be
                                                    2
  Case 3:20-cv-00528-CRS Document 12 Filed 07/26/21 Page 3 of 3 PageID #: 45




‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                                  III.

         Judges are entitled to absolute immunity from suit for all actions taken in their judicial

capacity. Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994) (citing Mireles v. Waco, 502 U.S. 9

(1991) (per curiam)). A judge is entitled to immunity from suit even when accused of acting in

bad faith, maliciously, or corruptly. Mireles, 502 U.S. at 11. Judicial immunity can be

overcome in only two situations--for non-judicial actions, i.e., actions not taken in the judge’s

judicial capacity, or for actions, though judicial in nature, which are taken in the complete

absence of all jurisdiction. Mireles, 502 U.S. at 11-12; Stump v. Sparkman, 435 U.S. 349, 356-

57 (1978).

         Neither of these exceptions to judicial immunity is applicable here. Plaintiff’s allegations

against Defendant Judge Gibson clearly arise out of her role in presiding over his criminal case,

and Plaintiff does not allege that she did not have jurisdiction over his criminal proceedings.

         Consequently, Plaintiff’s claims against Defendant Judge Gibson must be dismissed for

failure to state a claim upon which relief may be granted.

Date:    July 23, 2021




cc:     Plaintiff, pro se
        Defendant
4411.010




                                                   3
